DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 JANUARY 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yelton et al., US 10,063,910 in view of Southam et al., US 2016/0007098 and further in view of Chen et al., US 2017/0109340 and Pappu et al., US 2020/0084519.

Regarding claim 1, Yelton discloses a method for managing media content data, the method comprising: 
identifying a media content item and a user entity (identification of media based on selection and data record; col. 8, lines 63-66, and col. 10, lines 51-58, and col. 25, 
identifying a plurality of text stored in metadata associated with the media content item, wherein the plurality of text based on content and a title of the media content item (based on identifying information about the media, i.e. including title, metadata including description information/text can be retrieved/identified, and wherein the description information/text is related to the identified content itself; col. 1, lines 60-67, and col. 23, lines 24-29, and Fig. 7); 
selecting at least one text from the plurality of text based on user profile information linked to the user entity and based on other information (based on comparison with specific user profile, system can select specific text for customization and display, and wherein this is also based on determined synonyms; col. 25, lines 21-51, and can be based on combinations of profiles, popularity, other characteristics; col. 27, lines 17-20); and 
generating for output on a display device a representation of the media content item and the at least one text (display of a representation of the media content item and the specific text; col. 25, lines 52-58, and col. 5, lines 21-35, and Fig. 2, elements 201, 209, 213).
While Yelton does disclose content with a specific format (col. 5, lines 12-14), as well as titles (col. 1, lines 60-67, and col. 10, lines 51-58, and col. 23, lines 24-29), and parts of speech (analysis of linguistic components including part of speech; col. 27, lines 31-35), Yelton does not explicitly disclose a plurality of annotations, and wherein the 
verifying that at least one annotation from the plurality of annotations is substantively similar to displayed information regarding a media content item;
selecting at least one substantively similar annotation based on the verifying; and
at least one substantively similar annotation.
In a related art, Southam does disclose a plurality of annotations (plurality of annotations; page 4, paragraph 58), and wherein the plurality of annotations are generated from a template which is generated (generating annotations based on generated template; page 4, paragraphs 58 and 65, and page 6, paragraph 91, and page 8, paragraph 122); and 
a title (page 8, paragraph 117, and page 10, paragraph 143).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Yelton and Southam by allowing displayed information/text to include annotations that were based on a template, in order to provide an improved system and method for automated production where a module can generate an annotation script for inclusion in a video (Southam; page 1, paragraphs 3-4).
Yelton in view of Southam does not explicitly disclose a template based on parts of speech of words in content; 
verifying that at least one annotation from the plurality of annotations is substantively similar to displayed information regarding a media content item;
selecting at least one substantively similar annotation based on the verifying; and

In a related art, Chen does disclose a template based on parts of speech of words in content (templates for annotating based on parts of speech of the words/text; page 3, paragraphs 30 and 33, and page 8, paragraph 97).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Yelton, Southam, and Chen by allowing text modification templates to be based on parts of speech, in order to provide an improved system and method for incorporating techniques for natural language revision in textual compositions (Chen; page 1, paragraph 4).
Yelton in view of Southam and Chen does not explicitly disclose verifying that at least one annotation from the plurality of annotations is substantively similar to displayed information regarding a media content item;
selecting at least one substantively similar annotation based on the verifying; and
at least one substantively similar annotation.
In a related art, Pappu does disclose verifying that at least one annotation from the plurality of annotations is substantively similar to displayed information regarding a media content item (verifying, i.e. with use of confidence score, that annotation matches, i.e. is similar, to a class/concept in relation to the visual elements of the video; page 5, paragraphs 51-52, and wherein system can also make determinations about annotations that are similar to other annotations relating to elements of the content; page 5, paragraph 53);

at least one substantively similar annotation (annotations that are similar to other annotations relating to elements of the content; page 5, paragraph 53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Yelton, Southam, Chen, and Pappu by allowing determinations related to annotations and similarity with other annotations/content, in order to provide an improved system and method for automatic labeling of video content with one or more tags that are directed to the semantic understanding of the video content (Pappu; page 1, paragraph 11).

Regarding claim 2, Yelton in view of Southam, Chen, and Pappu discloses the media content item comprises a video (Yelton; content is video; col. 8, line 66 - col. 9, line 9), wherein the representation of the media content item comprises a thumbnail image associated with the video (Yelton; representation can be include an image, graphic, cover art, i.e. thumbnail; col. 5, lines 4-8, col. 13, lines 34-39, and Fig. 1, element 101, and Fig. 2, element 201), and wherein the at least one substantively similar annotation comprises text (Southam; annotations can be text; page 7, paragraph 98, and page 10, paragraph 147, and Yelton; text; col. 13, lines 39-43, and col. 28, lines 

Regarding claim 3, Yelton in view of Southam, Chen, and Pappu discloses determining a position on the display to arrange each of the at least one substantively similar annotation (Southam; based on position/location information; page 7, paragraph 107, and page 8, paragraphs 122 and 128, and Pappu; annotations in relation to similarity; page 5, paragraphs 51-52, and again annotations that are similar to other annotations relating to elements of the content; page 5, paragraph 53), wherein the at least one substantively similar annotation is overlaid on the representation of the media content item (Southam; annotations overlaid; page 7, paragraphs 109-110, and page 8, paragraph 127, and Yelton; information can be overlaid; col. 10, lines 24-27, and col. 12, lines 6-8, and Pappu; annotations in relation to similarity; page 5, paragraphs 51-52, and again annotations that are similar to other annotations relating to elements of the content; page 5, paragraph 53).

Regarding claim 4, Yelton in view of Southam, Chen, and Pappu discloses the user profile information comprises one or more keywords, and wherein the at least one substantively similar annotation comprises one or more words that correspond to the one or more keywords, further comprising selecting the at least one substantively similar annotation from the plurality of annotations by comparing the one or more keywords to the one or more words (Southam; annotations can be text; page 7, 

Regarding claim 5, Yelton in view of Southam, Chen, and Pappu discloses the at least one substantively similar annotation comprises one or more keywords included in at least one of the group comprising content associated with media content item and the metadata associated with the media content item (Yelton; words based on description text, i.e. metadata associated with the media content; col. 1, lines 60-67, and col. 23, lines 24-29, and col. 25, lines 21-58, and Southam; annotations can be text; page 7, paragraph 98, and page 10, paragraph 147, and Pappu; annotations in relation to similarity; page 5, paragraphs 51-52, and again annotations that are similar to other annotations relating to elements of the content; page 5, paragraph 53).

Regarding claim 6, Yelton in view of Southam, Chen, and Pappu discloses identifying the media content item and the entity comprises: 
identifying the user entity by identifying a user associated with the display device (Yelton; identification of a user based on identifying themselves or logging in; col. 12, lines 54-58); and 


Regarding claim 7, Yelton in view of Southam, Chen, and Pappu discloses the user profile information comprises information selected from the group comprising a viewing history associated with the user entity, user preferences, one or more other user entities the user entity is linked to, and user recommendations (Yelton; user profile/information based on current/historical viewing data; col. 19, lines 60-67, preferences and recommendations; col. 17, lines 56-62, and/or friends associated with the user; col. 1, lines 48-52, and col. 24, lines 30-33), and
wherein selecting the at least one substantively similar annotation from the plurality of annotations (Yelton; system can select specific text for customization and display; col. 25, lines 21-51, and Pappu; system filters, i.e. selects, annotations based on the verification/confidence score in relation to similarity; page 5, paragraphs 51-52, and again annotations that are similar to other annotations relating to elements of the content; page 5, paragraph 53) further comprises:
identifying one or more keywords from the information, identifying one or more words of the plurality of annotations, and comparing the one or more keywords and the one or more words to determine which of the plurality of annotations match the one or more keywords (Southam; annotations can be text; page 7, paragraph 98, and page 10, paragraph 147, and Yelton; comparing text words from the descriptions with keywords 

Regarding claim 8, Yelton in view of Southam, Chen, and Pappu discloses the at least one substantively similar annotation is formatically similar to the media content item (Pappu; can determine annotation information to be formatically similar in that the content can be similar in context and related to same concepts such as "people", "stadium", "game", etc.; page 5, paragraph 53).

Regarding claim 10, Yelton in view of Southam, Chen, and Pappu discloses identifying the media content item comprises identifying a plurality of media content items, wherein the media content item is one of the plurality of media content items (Yelton; with plurality of media content; Fig. 1, element 101, and Fig. 2, element 201), the method further comprising: 
selecting a respective annotation from the plurality of annotations for each media content item of the plurality of media content items, and generating for output on the display device a plurality of representations corresponding to the plurality of media content items and each respective annotation (Yelton; can customize display of the multiple content items with corresponding text associated with each, based on a user profile; col. 25, lines 52-58, and col. 5, lines 21-35, and Fig. 2, elements 201, 209, 213, and Southam; annotations can be text; page 7, paragraph 98, and page 10, paragraph 147, and wherein plurality of annotations; page 4, paragraph 58).

11, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a system comprising control circuitry (Yelton; with control circuitry; col. 14, lines 5-9), and an output device coupled to the control circuitry (Yelton; with display coupled to control circuitry; Fig. 5, elements 500, 504, and 512).

Claim 12, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 13, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.  
Claim 14, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.  
Claim 15, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  
Claim 16, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.  
Claim 17, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.  
Claim 18, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.  
Claim 20, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yelton et al., US 10,063,910 in view of Southam et al., US 2016/0007098, Chen et al., US 2017/0109340, and Pappu et al., US 2020/0084519, and further in view of Champy, US 2016/0210665.

Regarding claim 9, Yelton in view of Southam, Chen, and Pappu discloses all the claimed limitations of claim 1, as well as at least one substantively similar annotation of a plurality of annotations (Southam; annotations can be text; page 7, paragraph 98, and page 10, paragraph 147, and wherein plurality of annotations; page 4, paragraph 58, and Yelton; text; col. 13, lines 39-43, and col. 28, lines 27-30, and Pappu; annotations in relation to similarity; page 5, paragraphs 51-52, and again annotations that are similar to other annotations relating to elements of the content; page 5, paragraph 53); and 
generating for output on a display device a representation of the media content item and the at least one substantively similar annotation (Yelton; display of a representation of the media content item and the specific text; col. 25, lines 52-58, and col. 5, lines 21-35, and Fig. 2, elements 201, 209, 213, and Southam; displaying annotation; page 10, paragraph 145, and Pappu; annotations in relation to similarity; page 5, paragraphs 51-52, and again annotations that are similar to other annotations relating to elements of the content; page 5, paragraph 53).  
Yelton in view of Southam, Chen, and Pappu does not explicitly disclose determining whether input is received selecting the display for consuming a media 
In a related art, Champy does disclose determining whether input is received selecting the display for consuming a media content item, and if input is not received, selecting another information/data that is different from at least one of the at least one information/data (can determine whether a user input has been received for selecting/presenting specific content, and if no input received, replacement data can be selected; pages 12-13, paragraph 99).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Yelton, Southam, Chen, Pappu, and Champy by allowing utilization of replacement/substitute content after determinations of no input based on first content, in order to provide an improved system and method for advertising media content to a user (Champy; page 1, paragraph 5).

Claim 19, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/           Primary Examiner, Art Unit 2424